WiNSLow, J.
(concurring). I agree fully with the conclusions reached, but not with some of the reasoning. The immunity statute .was passed to obviate the difficulty of obtaining testimony in criminal cases caused by the constitutional guaranty that no person should be compelled to be a witness against himself. This provision, as construed, means-, that no person should be compelled to answer questions concerning any matter when the court can see that his answers might reasonably have a tendency to convict him of crime. The immunity statute declares in substance that he shall be-compelled to answer such questions, but shall never be prosecuted on account of the matter concerning which he may so testify. In my judgment the immunity statute is as broad as the privilege which it was passed to obviate, and no broader. In order to gain the immunity the witness must, in my opinion, be compelled to testify. He 'could waive his constitutional privilege by testifying voluntarily, he can likewise-waive his statutory immunity by doing the same thing. I do not think that compelling a person to appear by subpoena-can properly be considered as compelling him to testify. It was not so considered with regard to the constitutional guaranty. A person might be compelled by subpoena to attend, but might testify voluntarily when so in attendance, and thus waive his privilege. In like manner I think he may waive his immunity. Otherwise the statute becomes a snare to the prosecutor and a means of avoiding the just consequences of" crime. I do not mean by this that it is n’ecessary for the witness to refuse to answer, but simply that he should make known the fact that he does not testify voluntarily but only in obedience to the command of the law and the court. When this has been done he gains immunity from prosecution on account of the transaction or matter concerning which he testifies, and not before.
In this case, therefore, I think there was no immunity on-two grounds: First, because the defendant testified volun-*222barily before tbe grand jury; be was not compelled to testify. Second, because be did not give any testimony concerning tbe transaction or thing for wbicb be is now being prosecuted.
Cassoday, C. J., took no part.